Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered on or about January 5, 2007, which denied defendant’s motion to be resentenced under the Drug Law Reform Act of 2004, unanimously affirmed.
Section 23 of the Drug Law Reform Act (L 2004, ch 738) provides, in pertinent part, that the court should grant a resentencing application “unless substantial justice dictates that the application should be denied.” The court properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]) and providently exercised that discretion in denying resentencing based on the serious nature of defendant’s subject crime, past crimes and misconduct while incarcerated (see People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]). The court based its determination on reliable information concerning defendant’s background. We have considered and rejected defendant’s remaining claims. Concur—Andrias, J.P., Marlow, Williams, Buckley and Malone, JJ.